DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Claims 10-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/22/2022.  The applicant requested that claim 15 also be considered, however claim 15 would clearly fall under the rejoinder clause of the restriction and therefore will not be examined at this point as it would automatically be rejoined if the claims of the elected group were determined to be allowable.  Further, the inclusion of claims 16-18 in group I in the restriction was made in error as group I should only contain claims 1-9.  This is supported by claims 16-18 also being listed as a separate group IV and therefore these claims are being treated as nonelected claims.  Further, the applicant submitted in the amended claims that these claims are withdrawn in status and therefore they are treated as such.
Status of Claims
Claims 1-21, filed 9/22/2022, are pending with claims 10-21 being withdrawn from consideration as elected above.  Claims 1-9 and are currently being examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/4/2022 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because the figures and numerals appear to be hand drawn (fuzzy, lighter, and inconsistently sized) making it difficult to see the details and reference numerals clearly.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-9 are objected to because of the following informalities: where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation (37 CFR 1.75(i)).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "the adhesive patch", “the detachable sheet”, “the adhesive surface”, and “the opposing second side” in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verner et al. US Pat. No. 6,458,007.
Verner teaches:
In Reference to Claim 1
A collector apparatus for holding a plurality of ribbons attached to a respective inflated balloon for forming a balloon bouquet (balloon holding apparatus 10, Fig. 1-5), comprising 
a planar member having a length and a width and a thickness that is a significant minority of the length and an edge portion (planar member 12 has an inherent length (longer measure), width (shorter side), and thickness (thin planar member thickness between front and rear facing sides), Fig. 1), and 
a slot extending from an edge inwardly a predetermined distance (slot(s) collectively 34 or singularly as 40/42/44 extend from an edge inward an inherent predetermined/manufactured distance), 
the edge defining an opening in the edge (each slot forms an opening at the respective edge to allow a balloon ribbon 16 to be inserted into the slot, Fig. 1), and 
the slot having contacting opposing faces --(slots 34/40/42/44 may be formed by slicing the slot into the material, in which no material would be removed and the slot would be formed between the two cut facing surfaces, Col. 3 lines 19-43), 
whereby a ribbon being attached to an inflated balloon slides through the opening and along the slot with the contacting opposing faces frictionally engaging the ribbon to restrain the ribboned inflated balloon to the collector apparatus for forming a balloon bouquet (the strings 16 of balloons 14 are retained and held within the slots so the balloons are held together in a bouquet arrangement, Fig. 1, Col. 3 line 55 – Col. 4 line 56).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Verner as applied to claim 1 above, and further in view of Williams US Pat. No. 4,936,532.
In Reference to Claim 2
Verner teaches:
The collector apparatus as recited in claim 1 as rejected above.
Verner fails to teach:
An adhesive patch attached to a surface of the planar member and covered with a detachable sheet, whereby upon removal of the detachable sheet and exposing the adhesive patch, the planar member secures to a support surface by contact of the adhesive patch therewith.  
Further, Williams teaches:
A similar balloon collector apparatus (1, Fig. 1-3) as recited in claim 1 as rejected above, comprising a planar member having a length, a width, a thin thickness (planar member 2), and an elongated slit having opposing surfaces and extending from an edge to allow a balloon ribbon to be inserted and held within the slot, and an adhesive patch attached to a surface of the planar member and covered with a detachable sheet, whereby upon removal of the detachable sheet and exposing the adhesive patch, the planar member secures to a support surface by contact of the adhesive patch therewith (adhesive patch 8 with removable sheet 9 to expose the adhesive to allow connection to an item, Fig. 1).  
It would have been obvious to one having ordinary skill in the art to have modified the invention of Verner to have formed the planar member with an adhesive patch with a removable panel as this is commonly known and taught in the art in order to allow the holder to be removably attached to different items, such as walls, air tanks, displays, cartons, or anything else the balloons are desired to be held near as taught by Williams (Col. 2 lines 8-15, 30-68).
In Reference to Claim 4
Verner teaches:
The collector apparatus as recited in claim 1 as rejected above.
Verner fails to teach:
An adhesive patch is an elongated double-sided adhesive surface tape having the detachable sheet on a first side and the adhesive surface of the opposing second side attaching the tape to the planar member.  
Further, Williams teaches:
A similar balloon collector apparatus (1, Fig. 1-3) as recited in claim 1 as rejected above, comprising a planar member having a length, a width, a thin thickness (planar member 2), and an elongated slit having opposing surfaces and extending from an edge to allow a balloon ribbon to be inserted and held within the slot, and an adhesive patch attached to a surface of the planar member and covered with a detachable sheet, whereby upon removal of the detachable sheet and exposing the adhesive patch, the planar member secures to a support surface by contact of the adhesive patch therewith (adhesive patch 8 with removable sheet 9 to expose the adhesive to allow connection to an item, Fig. 1), wherein the adhesive patch is an elongated double-sided adhesive surface tape having the detachable sheet on a first side and the adhesive surface of the opposing second side attaching the tape to the planar member (adhesive patch 8 secured on one side to the planar member and on the opposite side having the removable sheet 9 to expose the adhesive to allow connection to an item, Fig. 1).  
It would have been obvious to one having ordinary skill in the art to have modified the invention of Verner to have formed the planar member with an adhesive patch with a removable panel as this is commonly known and taught in the art in order to allow the holder to be removably attached to different items, such as walls, air tanks, displays, cartons, or anything else the balloons are desired to be held near as taught by Williams (Col. 2 lines 8-15, 30-68).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Verner and Williams as applied to claim 2 above, and further in view of Collins US Pat. No. 5,024,011.
In Reference to Claim 3
Verner as modified by Williams teaches:
The collector apparatus as recited in claim 2 as rejected above, wherein the adhesive patch attaches to an end portion of the planar member (Williams, Fig. 1).
Verner fails to teach:
Wherein the planar member defines a score to define a foldable portion and the adhesive patch attaches to the foldable portion, whereby the foldable portion folds at an angle on the score for attaching the collector apparatus to the support surface with the planar member disposed at an angle relative to the support surface.
Further, Collins teaches:
A similar balloon collector apparatus (Fig. 1-14) as recited in claim 1 as rejected above, comprising a planar member having a length, a width, a thin thickness (planar member 20) for holding an arrangement of balloons thereto (30), and wherein the planar member defines a score to define a foldable portion, whereby the foldable portion folds at an angle on the score for attaching the collector apparatus to the support surface with the planar member disposed at an angle relative to the support surface (score (dotted line, Fig. 1, 128, Fig. 12) at a bottom portion of the planar member 20 forms a folded bottom support 26 angled relative the planar member to provide support to the planar member, Fig. 1, 5, 12). 
It would have been obvious to one having ordinary skill in the art to have modified the invention of Verner to have formed the planar member with scored foldable bottom portion in order to allow the planar member to be supported in an upright position on a support surface as this is commonly known and taught in the art in order to allow the balloons to be displayed with an upright panel as taught by Collins (Col. 4 line 58 – Col. 5 line 5).
Claim(s) 5-7 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Verner et al. US Pat. No. 6,458,007.
In Reference to Claim 5
Verner teaches:
The collector apparatus as recited in claim 1, wherein the planar member is a flap of a regular slotted carton for holding a tank of an inflation gas for inflating balloons during assembly of a plurality of ribboned inflated balloons for the balloon bouquet (Verner: base 12 is formed out of a standard packing corrugated carboard box, which structurally is the same as a flap of a regular slotted carton capable of holding a tank of an inflation gas for inflating balloons during assembly of a balloon bouquet, Col. 2 lines 7-52).  
Further, even if Verner doesn’t specifically teach the planar member being a flap of a carton, Verner teaches that the exact shape or arrangement of the panel formed by cardbox box material may be modified (Col. 2 lines 27-52) and that it is formed from corrugated cardbox boxes (which are known as standard boxes having side panels and flaps for closure), therefore it would have been obvious to one having ordinary skill in the art to have formed the base in the shape of a carton for holding an inflation tank as this is a known shape in the art and as it has been held that the configuration of a claimed product was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed product was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
In Reference to Claim 6
Verner teaches:
The collector apparatus as recited in claim 1, wherein the planar member is a side wall of a regular slotted carton for holding a tank of an inflation gas for inflating balloons during assembly of a plurality of ribboned inflated balloons for the balloon bouquet (Verner: base 12 is formed out of a standard packing corrugated carboard box, which structurally is the same as a side of a regular slotted carton capable of holding a tank of an inflation gas for inflating balloons during assembly of a balloon bouquet, Col. 2 lines 7-52).  
Further, even if Verner doesn’t specifically teach the planar member being a side of a carton, Verner teaches that the exact shape or arrangement of the panel formed by cardbox box material may be modified (Col. 2 lines 27-52) and that it is formed from corrugated cardbox boxes (which are known as standard boxes having side panels and flaps for closure), therefore it would have been obvious to one having ordinary skill in the art to have formed the base in the shape of a carton for holding an inflation tank as this is a known shape in the art and as it has been held that the configuration of a claimed product was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed product was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
In Reference to Claim 7
Verner teaches:
The collector apparatus as recited in claim 1, wherein the planar member defines a score on which the planar member folds to define adjacent side walls of a regular slotted carton for holding a tank of an inflation gas for inflating balloons during assembly of a plurality of ribboned inflated balloons for the balloon bouquet, the slot formed along the score (Verner: base 12 is formed out of a standard packing corrugated carboard box, which structurally is the same as a side of a regular slotted carton which is scored and folded to form the box and is capable of holding a tank of an inflation gas for inflating balloons during assembly of a balloon bouquet, Col. 2 lines 7-52).  
Further, even if Verner doesn’t specifically teach the planar member being a side of a carton folded by a score, Verner teaches that the exact shape or arrangement of the panel formed by cardbox box material may be modified (Col. 2 lines 27-52) and that it is formed from corrugated cardbox boxes (which are known as standard boxes having side panels folded along scored portions with flaps for closure), therefore it would have been obvious to one having ordinary skill in the art to have formed the base in the shape of a carton for holding an inflation tank as this is a known shape in the art and as it has been held that the configuration of a claimed product was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed product was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex parte Masham, 2 UPSQ2d 1647 (1987)).  Further, Collins as described above provides evidence that folded portions along scores are known and taught arrangements for balloon displays.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Verner as applied to claim 1 above, and further in view of Herren US Pat. No. 10,953,338.
In Reference to Claims 8-9
Verner teaches:
The collector apparatus as recited in claim 1 as rejected above.
Verner fails to teach:
The opening in the edge of the planar member defines in a portion of the slot diverging opposing edges for receiving the ribbon therein for passage along the slot, or the opposing edges of the slot receive elongated resilient members for a contacting gap therebetween for receiving a portion of a balloon ribbon therein.  
Further, Herren teaches:
A similar balloon collector apparatus as recited in claim 1 as rejected above, comprising a planar member having a length, a width, a thin thickness (planar member 72), and an elongated slit having opposing surfaces and extending from an edge and having an opening formed by diverging surfaces to allow a balloon ribbon to be inserted and held within the slot, wherein opposing edges of the slot receive elongated resilient members for a contacting gap therebetween for receiving a portion of a balloon ribbon therein (resilient members 74 form the contacting surfaces in the slot and diverge at the edge to form an enlarged opening, the slot holding a balloon ribbon 21 therein, Fig. 2-6).  
It would have been obvious to one having ordinary skill in the art to have modified the invention of Verner to have formed the holding slot with an opening formed with diverging opposing edges and elongated resilient members in order to make it easier for the user to insert the balloon ribbons into the holder slot and securely hold the ribbons therein as taught by Herren (Col. 8 lines 1-9, Col. 5 lines 16-39).
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Gearhart (5,755,419) teaches a similar balloon bouquet holder, and Nelson (6,582,272) teaches a similar planar balloon ribbon holder with an adhesive strip.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711